Citation Nr: 1447052	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement service connection for bilateral hearing loss was also denied by the RO in October 2011.  In January 2012, the Veteran submitted a Notice of Disagreement stating that the only issues he disagreed with were entitlement to service connection for tinnitus and the evaluation of the facial scar.  Subsequently, the Veteran was provided a Statement of the Case addressing these issues in October 2012.  However, in December 2012, the Veteran stated that there was no mention of his claim for entitlement to service connection for bilateral hearing loss.  He further stated he was only appealing the denial for tinnitus and hearing loss.  However, in April 2013, the RO issued a rating decision granting service connection for bilateral hearing loss.  Since this constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for benefit for bilateral hearing loss will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to an increased evaluation for a facial scar of the left eyelid, currently evaluated as 10 percent disabling.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of entitlement to an increased evaluation for a facial scar of the left eyelid, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Issue Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2013).

According to the October 2011 rating decision, the issue of entitlement to an increased evaluation for a facial scar, which was at a noncompensable rating, was increased to 10 percent, effective September 28, 2011.  In January 2012, the Veteran submitted a Notice of Disagreement stating that the only issues he disagreed with were entitlement to service connection for tinnitus and the evaluation of the facial scar.  Subsequently, the Veteran was provided a Statement of the Case addressing these issues in October 2012 and a substantive appeal was submitted in December 2012 on which the Veteran checked a box indicating that he was appealing all the issues on the statement of the case, but then wrote that he was only appealing the denials of tinnitus and hearing loss.  The Veteran subsequently wrote that he wished to withdraw his appeal for the facial scar in December 2012.

Therefore, the Veteran has withdrawn the appeal of the facial scar rating and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased evaluation for a facial scar of the left eyelid, currently evaluated as 10 percent disabling, and it is dismissed.

II. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

III. The Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  In his substantive appeal, the Veteran stated he was exposed to acoustic trauma during service when a mortar landed by him when he served in Korea.  He stated that when the mortar exploded he first noted ringing in his ears. He stated he was a demolition specialist whose duties included destroying caches and tunnels. He stated that the loud noise and blasts led to constant ringing in his ears. 

According to the Veteran's DD 214, the Veteran was awarded the Combat Infantryman Badge and the Korean Service Medal with three bronze service stars.  The DD 214 also indicates the Veteran was lightly wounded in acting with mortar fragments in his back which occurred in December 1952.  Furthermore, the Veteran's in-service personnel records indicate he was awarded the Purple Heart in February 1953.

According to evidence of record, there is no indication of tinnitus during service.  The Veteran's in-service treatment records are absent of complaints, treatment or diagnosis of tinnitus. 

In November 2010, the Veteran was afforded a VA audiological examination.  The examination report stated the Veteran's periodic bilateral "ringing" began four months prior.  He stated the tinnitus interfered with his hearing and "drives you nutty."  The Veteran stated he was an infantryman in the Army from January 1952 to November 1953 and served in Korea for one year and received a Purple Heart and a Combat Infantry Badge.  He described "constant artillery, mortar and machine gun fire" while serving in Korea.  The Veteran denied having any significant post-service occupational or recreational noise exposure.  The Veteran was diagnosed with tinnitus and the VA examiner opined it was less likely than not related to service given there is no evidence of tinnitus prior to 2001 and as he reported the tinnitus started fours month prior. 

The Veteran underwent another VA audiological examination in March 2013 where he again stated what when a mortar landed by him while serving in Korea was when the ringing in his ears began.  The Board notes that in the opinion section of the examination report, the VA examiner checked off the box indicating that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation as a default response as the "VA request[ed] no examination of tinnitus as this issue is pending on appeal."

Based on the evidence of record, that Board finds that the Veteran's statements and lay evidence are credible that he was exposed to loud noise during his military service.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  The Board also recognizes the Veteran's statement that the November 2010 VA examiner erroneously interpreted his statement that his tinnitus occurred four months prior.  Furthermore, the Board also recognizes that the Veteran is currently service-connected for bilateral hearing loss and that combat acoustic trauma has been conceded.

While there are no in-service medical treatment records in the record of complaints, treatment, or diagnoses of tinnitus, and presence of the negative nexus opinion, the Board recognizes the Veteran's lay statements and the evidence he was engaged in combat during service and sustained injuries from a mortar attack supports his contention he had exposure to acoustic trauma.  

In view of the totality of the evidence, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus from service.  38 U.S.C.A. § 5107.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


